internal_revenue_service department of the significant index no washington dc person to contact telephone number refer reply to tiep ratt al date may in re company salaried plan 401_k_plan this letter is in response to a request sent by your authorized representative for rulings with respect to the excise_tax applicable to a reversion of surplus assets to the company on account of the termination of the salaried plan and the transfer of a portion of the surplus to the 401_k_plan request a letter dated date modified the on that same date the salaried plan was also amended to the salaried plan a defined_benefit_plan was established by the on date the salaried plan company effective date was amended to provide that future benefit accruals would cease as of may have an effective termination_date of date the salaried plan was amended to provide for increased accrued_benefits the salaried plan has received several favorable determination letters to the effect that it internal_revenue_code with respect to the termination of the salaried plan the company has requested a determination_letter is qualified under sec_401 of the on february the salaried plan includes a provision under which any assets be returned to the company remaining in the trust after the satisfaction of all accrued_benefits under the plan and after payment of termination expenses of the plan will the salaried plan there will be surplus assets in the amount of dollar_figurex amount equal to of the maximum reversion available to the company determined after the satisfaction of all liabilities of the salaried plan but prior to any transfers of surplus assets to the 401_k_plan or reversion to the company will transfer is expected to take place early in in connection with the termination of be transferred to the 401_k_plan the an the company established the 401_k_plan effective date a prototype profit sharing plan that includes a cash the 401_k_plan is or deferred arrangement under sec_401 of the code last issued a determination_letter with respect to the 401_k_plan on date replacement plan under sec_4980 the 401_k_plan is intended to a qualified the service be yy e a pre-tax basis and the company will under the 401_k_plan the participants may elect to defer a percentage of their compensation on make a matching_contribution based on a certain percentage of each participant's pre-tax contributions an amount equal to of the maximum reversion to the company from the salaried plan will be transferred to the 401_k_plan and placed in a suspense_account the terms of the 401_k_plan amounts held in the suspense_account cincluding income thereon will be allocated to the accounts of participants in the 401_k_plan as matching employer contributions amounts plus earnings will be allocated to participant accounts no less rapidly than ratably over seven years starting with the year of transfer - e under the the company has stated that as of date there were active employees covered by the salaried plan there were employees who were still employed by the company as of date benefiting under the 401_k_plan of the remaining employees are covered and of those employees all amounts released from the suspense_account in the 401_k_plan attributable to the amount transferred from the salaried plan and income thereon will be treated as employer contributions for purposes of sec_401 sec_401 and sec_415 of the code the 401_k_plan further provides that all such amounts allocated from the suspense_account will be treated as annual_additions for the plan_year in which the amounts are allocated to the accounts of participants based on the foregoing the following rulings are requested the 401_k_plan constitutes a qualified_replacement_plan under code sec_4980 the assets transferred directly from the salaried plan to the 401_k_plan are not includible in the company’s gross_income the transfer of assets directly from the salaried plan to the 401_k_plan will not be treated as an employer_reversion under code sec_4980 and will not subject the com any to an excise_tax under code sec_4980 with respect to those assets the company will be subject_to an excise_tax equal to rather than of the amount of the reversion of the residual assets to the company under code sec_4980 a issue sec_4980 of the code provides for a excise_tax on the amount of any reversion from a qualified_plan provides in general that the excise_tax under sec_4980 shall be increased to with respect to any employer_reversion from a qualified_plan unless the employer either establishes or maintains a qualified_replacement_plan or the plan provides for certain benefit increases which take effect immediately onthe termination_date sec_4980 sec_4980 of the code in relevant part defines a qualified_replacement_plan as a qualified_plan established or maintained by the employer in connection with a qualified_plan termination for which a at least of the active participants in the terminated plan who remain as employees of the employer after the termination are active participants in the replacement plan an a direct transfer is made from the terminated plan to the replacement plan before an transfer is an amount equal employer could receive as regard to that section and meets the allocation requirements described below employer_reversion and the to of the maximum amount the an employer_reversion without c sec_4980 of the code provides that if the replacement plan is a defined_contribution_plan the amount transferred to the replacement plan must be i ii allocated under the plan to the accounts of participants in the plan_year in which the transfer occurs or credited to a suspense_account and allocated from such account to accounts of participants no less rapidly than ratably over the seven-plan-year period beginning with the year of the transfer sec_4980 of the code provides in part that the allocation of any amount or income allocable thereto to any account under sec_4980 shall be treated as an annual_addition for purposes of sec_415 all of the salaried employees who were participants in the salaried plan and are still employed by the company are active participants in the 401_k_plan salaried plan the terminated plan who remain employees of the company after the termination and who are active participants in the 401_k_plan is thus at teast of the active participants in the salaried plan who remain as employees of the company after the termination are active participants in the 401_k_plan the percentage of the active participants in the the salaried plan provides that of the maximum amount that could revert to the company will be transferred to the 401_k_plan prior to any reversion to the company the service has issued a favorable determination_letter with respect to the 401_k_plan of the 401_k_plan as amended the amount transferred to the 401_k_plan from the salaried plan will be allocated no less rapidly than ratably over the seven year-period beginning with the year of the transfer under the terms we therefore conclude with regards to issue one that the k replacement plan within the meaning of plan constitutes a squall fied sec_4980 of the code issue sec_2 and sec_4980 of the code provides that the term employer_reversion means the amount of cash and the fair_market_value of other_property received directly or indirectly by an employer from the qualified_plan case of a transfer to a qualified_replacement_plan in an amount equal to of the maximum amount which the employer could receive as an employer_reversion such amount transferred shall not be includible in the gross_income of the employer and such transfer shall not be treated as an employer_reversion for purposes of sec_4980 b i177 in general that in the sec_4980 as we ruled in issue the 401_k_plan is a qualified_replacement_plan and the amount transferred to the 401_k_plan equal sec_25 of the surplus amount therefore the assets transferred directly from the salaried plan to the 401_k_plan are not includible in the company ’s gross_income excise_tax under sec_4980 with respect to the transfer of of dollar_figurex from the salaried plan furthermore the company will not be subject_to the issue sec_4980 of the code imposes an excise_tax of of the amount of any employer_reversion from a qualified_plan sec_4980 provides that the excise_tax under sec_4980 shall be increased to for any employer_reversion unless the employer either establishes or maintains a qualified_replacement_plan or the plan provides for certain benefit increases which take effect immediately on the termination_date because we ruled in issue one that the 401_k_plan is a qualified_replacement_plan the excise_tax on the reversion of assets from the aried plan to the company will be imposed at a tax_rate of of the reversion amount determined after the transfer of assets to the 401_k_plan _this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the assumptions that the salaried plan and the 401_k_plan are qualified under sec_401 of the code and that their related trusts are tax-exempt under sec_501 at all times relevant to this ruling sincerely tl lank james - holland jr manager employee_plans actuarial group tax_exempt_and_government_entities_division
